Consent Rule — Sold by T. B. Jansen, 11 Chatham-street.
Michigan Territory SUPREME COURT.
James Jackson, ex dem. Jacques Navarre vs. John Stiles.
OF THE SEPTEMBER TERM, IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY ONE
It is ordered, by consent of the attorneys of both parties, that Francis Poulin be made defendant instead of the now defendant, John Stiles, and do appear forthwith at the suit of the above plaintiff and file common bail, and receive a declaration in an action of trespass and ejectment of the premises in question in this cause, and forthwith plead thereto not guilty; and upon the trial of the issue confess lease, entry, and ouster, and insist upon the title only, otherwise let judgment be entered for the plaintiff against the now defendant, John Stiles, by default. And if, upon the trial of the issue, the said Francis Poulin shall not confess lease, entry, and ouster, whereby the plaintiff shall not be able further to prosecute his bill against the said Francis then no costs shall be allowed for not prosecuting the same, but the said Francis shall pay costs to the plaintiff in that case, to be taxed.
And it is further ordered, that if, upon the trial of the said issue, a verdict shall be given for the said Francis or it shall happen that the plaintiff doth not further prosecute his said bill, for any other cause than for not confessing lease, entry and ouster, then the lessor of the plaintiff shall pay to the said Francis costs in that behalf to be adjudged.
John L. Leib Atty for Defdt